Per Curiam.
Section 22 of article VI provides for the election of a county judge in each county of this state; “ whose compensation shall be as may be provided by law.”
By section 15 of article XIV of the Constitution, the legislature is required to classify counties for the purpose of providing for and regulating the compensation of county and precinct officers, and it is provided that “ such law shall establish scales of fees to be charged and collected by such of the county and precinct officers as may be designated therein for services to be performed by them respectively; and where salaries are provided, the same shall be payable only out of the fees actually collected, in all cases where fees are prescribed.”
Is the county judge a county officer ? At the time of the *273adoption of the constitution, the probate judge was classed as a county officer, Revised Statutes 1868, p. 174. And by-sections 8 and 9 of the schedule of the Constitution, county judges and county courts are made successors to probate judges and probate courts, throughout the state. : In case of a vacancy in the office of county judge, the vacancy is filled by the board of county commissioners, as in ¡case of other county officers. Constitution, article VI, sec. 29; Constitution, article IV, sec. 9.
The first state legislature speaks of county judges as county officers. Gen. Laws, p. 386, sec. 95.
They are elected by the electors of the county, and have jurisdiction within their respective counties, and should, we think, be considered county officers.
In our opinion, the two sections of the constitution referred to in your question should be construed inparimateria, and when so construed do not permit salaries to.be paid county judges, except from fees actually collected.